The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 14, 2015

                                    No. 04-15-00181-CR

                                Genevieve Marie PANTOJA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR4434
                          Honorable Steve Hilbig, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to August 12, 2015.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court